


Exhibit 10.2


FOURTH AMENDMENT TO SECOND
RESTATED 2002 SHARE INCENTIVE PLAN




THIS FOURTH AMENDMENT (the “Fourth Amendment”) to the SECOND RESTATED 2002 SHARE
INCENTIVE PLAN is executed as of November 4, 2013.




RECITALS




WHEREAS, the Board of Trustees of Equity Residential (the “Company”) adopted the
2002 Share Incentive Plan (the “Initial 2002 Plan”) on February 21, 2002, which
was approved by the shareholders of the Company at the 2002 Annual Meeting of
Shareholders. The Initial 2002 Plan was amended from time to time.


WHEREAS, the Company restated the Initial 2002 Plan pursuant to a Second
Restated 2002 Share Incentive Plan dated December 10, 2008 (the “Restated
Plan”), to provide for one consolidated plan incorporating the terms and
provisions of all prior amendments.


WHEREAS, the Company amended the Restated Plan pursuant to a First Amendment to
Second Restated 2002 Share Incentive Plan dated July 1, 2010 (the “First
Amendment”), a Second Amendment to Second Restated 2002 Share Incentive Plan
dated June 16, 2011 (the “Second Amendment”) and a Third Amendment to Second
Restated 2002 Share Incentive Plan dated July 10, 2012 (the “Third Amendment”;
the Restated Plan, as modified by the First, Second and Third Amendments is
hereafter referred to as the “Plan”). Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed thereto in the Plan.


WHEREAS, the Company desires to further amend the Plan to (i) extend the period
of time for Company employees terminated involuntarily (other than for Good
Cause) to exercise their vested share options from 90 days to the expiration of
the option and (ii) provide that the cash buyout of underwater options or share
appreciation rights is not permitted under the Plan.


NOW THEREFORE, the Plan is amended as follows:


1.    Share Options. The sentence following subsection (iii) of Paragraph 6(e)
is deleted in its entirety and the following is substituted therefor:


Except as provided in the following paragraph, if the Service of a Grantee
terminates other than as described above, his or her Options shall not become
exercisable with respect to any additional Shares, unless (other than if the
termination occurs for Good Cause) the Committee determines that either: (i) the
vesting of the Options shall accelerate (in whole or in part) in connection with
such termination; or (ii) the vesting of any Options (in whole or in part) shall
continue past the Grantee’s termination of Service, subject to such conditions
as the Committee shall determine; and in each case, each Option shall be
exercisable until its Expiration Date.
2.    Paragraph 15 of the Plan is deleted in its entirety and the following is
substituted therefor:


15.    Repurchase of Share Awards, SARS and Options.  The Committee has the
right to determine that it is in the best interests of the Company to repurchase
any outstanding Options (whether vested or unvested), SARS (vested or unvested)
and unvested Shares or OP Units subject to Share Awards for cash payable to the
Grantee equal to the Fair Market Value of such Options, SARS, Shares and OP
Units determined by the Committee in its good faith discretion.  All outstanding
Options, SARS and unvested




--------------------------------------------------------------------------------




Share Awards may be subject to repurchase in accordance with the terms of this
paragraph 15; provided, however, that there shall be no repurchase of Options or
SARs for a value in excess of the difference between the exercise price and the
share price at the time of repurchase.


3.    Plan in Full Force and Effect. After giving effect to this Fourth
Amendment, the Plan remains in full force and effect.




IN WITNESS WHEREOF, this Fourth Amendment has been executed as of the date first
written above.
    
                    
EQUITY RESIDENTIAL






By:    /s/ Bruce C. Strohm______________
Bruce C. Strohm
Executive Vice President and General Counsel




